CF No.5

 
 
  

   

_ Case 2: V-11587-LJM-APP_E

 

PagelD.15

Filed 07/09/21 Page 1 of 2

      
 

   
   

AO 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

Cheri Lyn Deary,
Plaintiff
Vv. Case No. 2:21-cv-11587-PDB-APP
Hon. Paul D, Borman
Great LAkes Acquisition Corp d/b/a
Great Lakes Caring, et al.,
Defendant.

 

SUMMONS IN A CIVIL ACTION

To: Great Lakes Home Health Services, Inc.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you {not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:

Mare L. Newman

950 W. University Drive
Suite 300

Rochester, MI

48307

Hf you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

KINIKIA D, ESSIX, CLERK OF COURT By: s/S Krause
Signature of Clerk or Deputy Clerk

Date of Issuance: July 7, 2021

 
Case 2:21-cv-11587-LJM-APP ECF No. 5, PagelD.16 Filed 07/09/21 Page 2 of 2

   

AO 440 (Rev. 06/12) Summons in a Civil Action

 

PROOF OF SERVICE
(This section should not be filed with the Court unless required by Fed. R. Civ. P. 4(1))

Case No. 2:21-cv—-11587-PDB-APP

This summons for (name of individual and title, if any) (Seok Lees Wome, Weaddta Spesaces, (AC,

was received by me on (date) os ai 4 OB. Loe

[ ] Ipersonally served the summons on the individual at (place)

 

 

on (date) > or

[ ] I left the summons at the individual's residence or usual place of abode with (name)

 

a person of suitable age and discretion who resides there,

on (date) _____.______, and mailed a copy to the individual's last known address; or

[ 4 I served the summons on (name of individual) Nahional Reg wghececk Agents, ‘Tic. , who is

designated by law to accept service of process on behalf of (name of organization) _Seasheted

Aden’ Soy Grea Cases Home. Health on (date) “Sul O8, Cot\ ; Or
¥ Seis , TNL, ~

[ ]  Ireturned the summons unexecuted because ; or

 

[ ] Other: (specify):

My fees are $ for travel and $ for services, for a total of $

I declare under the penalty of perjury that this information is true.

 

Date: oly, OS Pot Ste La

 

 

Server's Signature
Sheen aier Segue
Printed Name and Title
4S¢0 LG. nwrets tes D2 “Soke, oc.
Server's address y Rec iresher, Ma UEZ07

Additional information regarding attempted service, etc.:
